Carley, Judge.
Appellant was tried for and found guilty of armed robbery. He appeals from the conviction and sentence entered on the guilty verdict.
In appellant’s sole enumeration, he assigns as error the admission, over objection, of evidence concerning his prior conviction of armed robbery. OCGA § 24-9-20(b) (Code Ann. § 38-415) provides in relevant part: “[N]o evidence of general bad character or prior convictions shall be admissible unless and until the defendant shall have first put his character in issue.” Appellant contends that, in violation of this statute, the state was allowed to introduce the prior conviction although appellant had not first put his character in issue. “In a criminal case the State can not rebut or question the presumption of the defendant’s good character unless the defendant discards the presumption thus afforded and elects to put his actual character in issue by evidence or by his statement to the jury.” (Emphasis in original.) Bryant v. State, 65 Ga. App. 523 (2) (16 SE2d 241) (1941). See also Favors v. State, 145 Ga. App. 864 (1) (244 SE2d 902) (1978).
On cross-examination, appellant testified that, in order to support himself, he did odd jobs and was capable of providing for himself by means “other than committing wrong doings.” When further asked if he was stating that he did not commit “wrong,” appellant replied, “No, I don’t, no, I don’t.” This testimony was “sufficient to place appellant’s character in issue.” Murray v. State, 157 Ga. App. 596 (1) (278 SE2d 2) (1981). See also Hughes v. State, 141 Ga. App. 506 (2) (233 SE2d 872) (1977). Contrary to appellant’s assertion, his statements, when viewed in the totality of his testimony, are not merely specific denials of the crime charged, but are general declarations of his own good character. Compare Smith v. *103State, 141 Ga. App. 64 (2) (232 SE2d 401) (1977). Accordingly, the evidence of appellant’s prior conviction of armed robbery was properly admitted to rebut his testimony as to his own good character. Murray v. State, supra.
Decided November 29, 1983.
J. Douglas Willix, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Carole Wall, Assistant District Attorneys, for appellee.

Judgment affirmed.


Deen, P. J., and Banke, J., concur.